DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 08/07/2020, 02/28/2022; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 08/07/2020 .
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 18, and 20) are directed to the managing of transactions (e.g. receiving transaction messages, receiving notification for receipt of transaction, determining a failure of a transaction). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as sales activities and business relations. The commercial interaction is entered into when the user transaction activities are monitored, while being implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – broker node device, server, display device, user interface, computer-readable medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0061) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as broker node device, server, display device, user interface, computer-readable medium. When considered individually, the broker node device, server, display device, user interface, computer-readable medium  claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0019]) “A computer system or other apparatus adapted to carry out the methods described herein may be suited. A combination of hardware and software may be a general-purpose computer system with a computer program that, when loaded and executed, may control the computer system such that it carries out the methods described herein .” [0037] “The broker node device 106 may be configured to communicate with each of the plurality of publisher nodes 104A-104N and the plurality of subscriber nodes 108A-108N through a suitable publish-subscribe network protocol, such as, but not limited to, a Message Queuing Telemetry Transport (MQTT)-based messaging protocol, an Advanced Message Queuing Protocol (AMQP)-based messaging protocol, or a Message-Oriented Middleware (MOM)-based messaging framework.”  ([0136])  “The network interface 410 may implement known technologies to support wired or wireless communication with the one or more communication networks.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-6, 9-17, and 19 directed to iteratively managing of transactions .  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as sales activities and business relations . Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 7 and 8 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Objections
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, these claims still need to be amended to overcome the 101 rejection.
Claim 9 objected to because of the following informalities:  Claim 9 use of the phrase “transactions of the the first MaaS”, lacks proper use, sentence structure, and should be written clearly and concisely. The Examiner recommend amending to “transactions of the first MaaS”. Appropriate correction is required.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20140222594, Rose , et al. to hereinafter Rose in view of United States Patent Publication US 20180350024, Kaufman, et al. 

Referring to Claim 1, Rose teaches a system, comprising:
a broker node device configured to:
collect operation information associated with a first plurality of nodes of a first Mobility-as-a-Service (MaaS) network (
Rose: Sec. 0040, In some embodiments, the DPO may provide analytics for the merchant based on card transaction data obtained from users purchasing products from the merchant, e.g., 206 f. In some embodiments, the DPO may also allow developers to develop third-party apps that may be provided by the DPO to merchants via an application service store for the merchants. For example, the DPO may provide a Developer Console that gives clients the information they need in a unified fashion for all aspects of the MaaS stack. Reports and data include products, pricing or revenue by payment method and/or country, spending patterns, free-to-paid conversion and ARPU metrics.
Rose: Sec. 0191, Multiple instances of any one of the program components in the program component collection may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques. );
Rose describes the collecting of operational information for nodes of a MaaS network.

receive, from a first publisher node of the first plurality of nodes of the first MaaS network, a first transaction message which is associated with a first transaction of a first transportation service of the first MaaS network, wherein the first transaction message includes a first correlation identifier (ID) generated by the first publisher node based on a generation of the first transaction message (
Rose: Sec. 0050, purchase transaction, thus providing enhanced data security for the user. For example, in the example illustration in FIG. 3D, the user has selected the name 341 a, account number 342 a, security code 343 a, merchant account ID 348 a and rewards account ID 349 a as the fields to be sent as part of the notification to process the purchase transaction. In some embodiments, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions.
Rose: Sec. 0112, In some embodiments, upon receiving the card authorization request from the merchant server, the MaaS server may invoke a component to provide one or more service associated with purchase transaction authorization. For example, the MaaS server may invoke components for fraud prevention (see e.g., FIG. 2, risk management 206 b; VerifyChat, FIG. 3E), loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.
Rose: Sec. 0133, In some embodiments, the MaaS server may parse the obtained trigger for provide P2P social network marketing service, and extract transaction details from the trigger, e.g., 1714. For example, the pay network may extract fields such as, but not limited to: session ID, timestamp, alters URL, user ID, PoS client type and address, purchased products, product pricing, offers redeemed in the purchase, coupons utilized in the purchase, rewards provided due to the purchase, merchant name, URL to the product on the merchant website, and/or the like. In some embodiments, the MaaS server may generate a user social post request for a social networking service using the details of the purchase transactions extracted from the trigger and/or other communications (e.g., card authorization requests) associated with the trigger. For example, the MaaS server may query, e.g., 1712-1713, its own database (e.g., via PHP/SQL commands) to obtain a user ID of the user associated with the social networking service.);
Rose describes the collecting and receiving messages regarding transactions, in which these messages includes identification.

receive, from a second node of the first plurality of nodes of the first MaaS network, a first notification associated with a receipt of the first transaction message at the second node, wherein the first notification includes the first correlation ID (
Rose: Sec. 0086, the merchant server may generate, e.g., 916, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 917, may be embodied, in part, in a HyperText Markup Language (“HTML”) page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.…Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network. In some implementations, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as offers, coupons, related products, rewards notifications, and/or the like.
Rose: Sec. 0121, The client may render and display, e.g., 1536, the purchase receipt for the user. In some embodiments, the user's wallet device may also provide a notification of successful authorization to the user);
Rose describes the collecting and receiving messages regarding transactions, in which these messages includes identifications of users, customers, merchants, etc.. Additionally, notifications are sent to both users and merchants to, i.e. authorization and successful authorization.

determine a cause for failure of the first transaction based on at least one of the first correlation ID in the first transaction message, the received first notification, or the determined operational trouble (
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.);
Rose describes transaction and failure messages based on a process operational issue.

control a display device to display the determined cause for failure of the first transaction (
Rose: Sec. 0055, With reference to FIG. 4B, in some embodiments, after the user has confirmed payment, the light box 410 may display a confirmation page. In some embodiments, the confirmation page may provide a summary 415 of the transaction. For example, the payment option selected, the item purchased and the amount that was charged may be displayed to provide confirmation to the user that the purchase is complete. Other information such as more information on the UltimatePay 416 may also be provided on the same confirmation page view. In the confirmation page view, a continue button 417 may also be provided to allow the user to return back to the page where he or she was previously on. In this way, the light box 410 may provide an integrated way to conduct a transaction using a variety of payment options from anywhere on a website and allow the user to return back to his or activity seamlessly.
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client).
Rose describes transaction and failure messages, wherein all actions are displayed..

Rose does not explicitly teach determine an operational trouble associated with one or more nodes of the first plurality of nodes of the first MaaS network, based on the collected operation information.
However, Kaufman teaches determine an operational trouble associated with one or more nodes of the first plurality of nodes of the first MaaS network, based on the collected operation information (
Kaufman: Sec. 0036, From operation 216, the method 200 proceeds to operation 218, where the MaaS system 116 waits for the baggage 110 be delivered. From operation 218, the method 200 proceeds to operation 220, where the MaaS system 116 determines if the baggage 110 has been delivered to the final baggage destination. If not, the MaaS system 116 continues to wait for the baggage to be delivered per operation 218. When the MaaS system 116 determines, at operation 220, that the baggage 110 has been delivered, the method 200 proceeds to operation 222, where the MaaS system 116 marks the baggage 110 as delivered. In some embodiments, the baggage 110 also can be tracked to ensure that the baggage 110 was still in possession of an assigned vehicle/driver associated with the MaaS provider and to determine which vehicle/driver had possession of the baggage 110 in case the user 106 requires the baggage 110 before it is delivered to the final baggage destination.
Kaufman: Sec. 0039, MaaS usage patterns and trends can be determined by the Maas provider by analysis of system usage data. For any given day of the week and time of day, such analysis can identify probabilistic patterns of where riders are likely to be requesting rides and where they are likely to go. MaaS providers can utilize this data in concert with baggage delivery request parameters (destination and time) to optimize driver-to-hub, driver-to-driver-to-hub, or driver-to-driver-to-passenger routing. This optimization can be further enhanced by considering traffic patterns and real-time traffic data.);
Kaufman describes the analyzing of the operations with different nodes (providers, drivers, subscribers) to determine the probability of patterns, which can determine issues.

Rose and Kaufman are both directed to the analysis of the application of MaaS (See Rose at 0040, 0133-0135; Kaufman at 0002, 0015, 0021). Rose discloses that additional elements, such as the purchases and transactions can be considered (See Rose at 0046). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose, which teaches detecting and processing information technology in a MaaS environment in view of Kaufman, to efficiently apply analysis of the application of MaaS to enhancing the capability to process MaaS application within transportation. (See Kaufman at 5 and 6).


Referring to Claim 2, Rose teaches the system according to claim 1, wherein the broker node device is further configured to:
receive routing information associated with each of the first plurality of nodes of the MaaS network from a central routing configuration repository;
determine the cause for failure of the first transaction based on the routing information, and the at least one of the first correlation ID in the first transaction message, the received first notification, and the determined operational trouble (
Rose: Sec. 0128, In some embodiments, on obtaining the user account(s) data, e.g., 1620, the issuer server may determine whether the user can pay for the transaction using funds available in the account, e.g., 1621. For example, the issuer server may determine whether the user has a sufficient balance remaining in the account, sufficient credit associated with the account, and/or the like. Based on the determination, the issuer server(s) may provide a funds authorization response, e.g., 1622, to the pay network server. In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.).
Rose describes routing information for payments with a network, in which failure messages are interpreting as transaction messages and notifications.

Referring to Claim 3, Rose teaches the system according to claim 1, further comprising a first server, wherein the broker node device is further configured to:
receive the first transaction message from the first publisher node (
Rose: Sec. 0056, Once the user reviews the displayed information and makes any necessary changes, the user may confirm payment with the “pay now” button 423. This may conclude the transaction and a message 424 may be displayed informing the user that the user will be returned to the web page he or she was previously on before initiating the transaction (e.g., the PlaySpan marketplace). The user may also have the option to manually close the window and return to the previous web page.);
Rose describes transaction message from publisher.

transmit, to the first server, an authorization request associated with the received first transaction message, wherein the first server is associated with the broker node device and the first publisher node (
Rose: Sec. 0046, the app may provide an option to provide express authorization before initiating the purchase transaction, e.g., 324.);

receive, from the first server, an authorization to route the first transaction message to a first subscriber node of the first plurality of nodes of the first MaaS network, based on the transmitted authorization request (
Rose: Sec. 0086, the merchant server may generate, e.g., 916, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 917, may be embodied, in part, in a HyperText Markup Language (“HTML”) page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.…Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network. In some implementations, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as offers, coupons, related products, rewards notifications, and/or the like.).
Rose describes the routing of information within the process of authorization that includes the request and confirmation for authorizing payments; wherein the request is confirmation will come from different nodes. Thus, teaching subscriber and publisher nodes.

Referring to Claim 4, Rose teaches the system according to claim 3, wherein the authorization request comprises a first device profile and an authentication credential, associated with the first publisher node (
Rose: Sec. 0086, the merchant server may generate, e.g., 916, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 917, may be embodied, in part, in a HyperText Markup Language (“HTML”) page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.…Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network. In some implementations, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as offers, coupons, related products, rewards notifications, and/or the like.
Rose: Sec. 0091, the MaaS server may utilize the service authorization response, e.g., 1115, to identify, e.g., 1116, the services in which the merchant is enrolled which can be provided for the particular user shopping session for which the merchant obtained the flexible monetization service request. Upon determining whether the user-merchant combination is authorized to receive its services, the MaaS server may provide a service authorization confirmation message (or retry message, if the MaaS server determines that the session is not authorized for services), e.g., 1117, to the merchant server.
Rose: Sec. 0093, the MaaS server may utilize the service authorization response to identify, e.g., 1206, the services in which the merchant is enrolled which can be provided for the particular user shopping session for which the merchant obtained the flexible monetization service request. Upon determining whether the user-merchant combination is authorized to receive its services, the MaaS server may provide a service authorization confirmation message (or retry message, if the MaaS server determines that the session is not authorized for services), e.g., 1207, to the merchant server.
Rose: Sec. 0106, The DPO may classify the location type of user's device location (e.g., urban, rural, etc.), for example, based on an lookup of the IP address of the user device, e.g., 1405. The DPO may query a database for a user profile, and identify a set of user demographic(s), e.g., 1406.
Rose: Sec. 0109, The user may provide a wallet access input, e.g., 1511, into the user wallet device. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. In some embodiments, the user wallet device may authenticate the user based on the user's wallet access input, and provide virtual wallet features for the user.).
Rose describes the routing of information within the process of authorization that includes the knowing of associated devices that are linked to authorization requests for authenticating users.

Referring to Claim 5, Rose teaches the system according to claim 4, wherein the broker node device is further configured to transmit the first transaction message to the first server along with the first device profile and the authentication credential in the authorization request, and wherein the first server is further configured to:
authenticate the first transaction message as a valid message based on the first device profile; authorize the broker node device further based on the authenticated transaction message (
Rose: Sec. 0166, The MC68HC16 microcontroller utilizes a 16-bit multiply-and-accumulate instruction in the 16 MHz configuration and requires less than one second to perform a 512-bit RSA private key operation. Cryptographic units support the authentication of communications from interacting agents, as well as allowing for anonymous transactions.).
Rose describes the authentication of communication with all nodes which will include messages.

Referring to Claim 6, Rose teaches the system according to claim 1, wherein the determined cause for failure of the first transaction comprises at least one of:
the operational trouble associated with the broker node device, an operational trouble associated with a first server, wherein the first server is associated with the first publisher node and the broker node device, an authentication error associated with the first publisher node, an authentication error associated with the first transaction message, 
an authorization error associated with the broker node device for the first transaction message (
Rose: Sec. 0086, the merchant server may generate, e.g., 916, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 917, may be embodied, in part, in a HyperText Markup Language (“HTML”) page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.…Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network. In some implementations, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as offers, coupons, related products, rewards notifications, and/or the like.
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.),
Rose describes the collecting and receiving messages regarding transactions, in which these messages includes failure messages for authorization, in which the Examiner is interpreting as authorization error.

Rose does not explicitly teach the operational trouble associated with a first subscriber node from a plurality of subscriber nodes, the operational trouble of the first publisher node, the operational trouble of the one or more nodes due to an accident of a vehicle associated with the first transportation service or a delay in arrival for a pickup or drop by the vehicle of the first transportation service, a natural calamity, a disaster, or a traffic disruption.
However, Kaufman teaches the operational trouble associated with a first subscriber node from a plurality of subscriber nodes, the operational trouble of the first publisher node, the operational trouble of the one or more nodes due to an accident of a vehicle associated with the first transportation service or a delay in arrival for a pickup or drop by the vehicle of the first transportation service, a natural calamity, a disaster, or a traffic disruption. (
Kaufman: Sec. 0037, That may mean driving back to the airport in high traffic without a return fare. The MaaS system 116 can utilize usage patterns to let the driver provide rides to new customers while in the main business district until such time that an airport ride is requested, or until favorable traffic conditions exist. The MaaS system 116 also can optimize the route based on the driver's work schedule, allowing him to transfer the baggage to another driver in the main business district who may work later in the day. The MaaS system 116 also can operate mobile baggage hubs (e.g., vans or other transfer vehicles) that can accumulate baggage in a high traffic area and then deliver the baggage-to-static hubs at key locations, such as airports, once a critical load of baggage has accumulated and traffic patterns are favorable, thereby significantly reducing the number of trips made to transfer baggage.).

Referring to Claim 7, Rose teaches the system according to claim 1, wherein the collected operation information includes at least one of a network connectivity status or a device operational status associated with each of the first plurality of nodes of the first MaaS network (
Rose: Sec. 0173, Computer interaction interface elements such as check boxes, cursors, menus, scrollers, and windows (collectively and commonly referred to as widgets) similarly facilitate the access, capabilities, operation, and display of data and computer hardware and operating system resources, and status.).

Referring to Claim 8, Rose teaches the system according to claim 1, wherein the determined operational trouble of the one or more nodes of the first MaaS network comprises at least one of:
a network connectivity failure associated with the one or more nodes, an operational failure of the one or more nodes, an application error on the one or more nodes, an overload of a message handling capacity of the one or more nodes, or an inability of the one or more nodes to process ticket transactions due to unavailability of a vehicle at a planned trip time or a delayed arrival of the vehicle for a pickup or drop in comparison to the planned trip time (
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.);
Rose describes transaction and failure messages based on a process operational issue.

Referring to Claim 9, Rose teaches the system according to claim 1, Rose does not explicitly teach wherein the broker node device is further configured to control the display device to display at least one of routing information, the operation information, the operational trouble, identification information of the first publisher node, identification information of the one or more nodes, the first correlation ID, master configuration information associated with the first MaaS network, telemetry information associated with transactions of the the first MaaS network, or transaction statuses associated with one or more routes of the first MaaS network. 
However, Kaufman teaches wherein the broker node device is further configured to control the display device to display at least one of routing information (
Kaufman: Sec. 0037, A simple routing of the baggage would be for the initial driver to return the baggage to a hub near the airport as soon as he drops off the rider. That may mean driving back to the airport in high traffic without a return fare. The MaaS system 116 can utilize usage patterns to let the driver provide rides to new customers while in the main business district until such time that an airport ride is requested, or until favorable traffic conditions exist. The MaaS system 116 also can optimize the route based on the driver's work schedule, allowing him to transfer the baggage to another driver in the main business district who may work later in the day.), 
Kaufman describes the displaying of routing information to drivers.

Rose and Kaufman are both directed to the analysis of the application of MaaS (See Rose at 0040, 0133-0135; Kaufman at 0002, 0015, 0021). Rose discloses that additional elements, such as the purchases and transactions can be considered (See Rose at 0046). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose, which teaches detecting and processing information technology in a MaaS environment in view of Kaufman, to efficiently apply analysis of the application of MaaS to enhancing the capability to process MaaS application within transportation. (See Kaufman at 5 and 6).

Referring to Claim 10, Rose teaches the system according to claim 1, wherein the broker node device is further configured to:
Rose does not explicitly teach receive, via a user interface (UI) associated with the display device, an input associated with routing information which is further associated with each of the first plurality of nodes of the MaaS network; update the routing information based on the received input; and transmit, to a central routing configuration repository, the updated routing information.
However, Kaufman teaches receive, via a user interface (UI) associated with the display device, an input associated with routing information which is further associated with each of the first plurality of nodes of the MaaS network; update the routing information based on the received input; and transmit, to a central routing configuration repository, the updated routing information (
Kaufman: Sec. 0022, By way of example and not limitation, the MaaS application 112 can request a ride for the user 106 based upon input provided by the user 106 regarding their transportation needs, including a pickup time, a pickup location (e.g., the first location 104A for this leg of the trip), a preferred vehicle size (e.g., based upon passenger capacity, baggage capacity, or both), a price the user 106 is willing and able to pay, and whether baggage service is requested. The MaaS system 116 can receive requests from the MaaS application 112 via the network 114 and can process the request by determining a vehicle and driver suitable to meet of the transportation needs specified in the request. If all transportation needs cannot be met, the MaaS system 116 can inform the user 106 via a message sent to the MaaS application 112. The MaaS application 112 can, in response, provide the user 106 with an option to cancel the ride request or accept a ride without all transportation needs met.
Kaufman: Sec. 0044, method 400 for changing a final baggage destination will be described, according to an illustrative embodiment. The method 400 begins and proceeds to operation 402, where the MaaS system 116 receives a request to change the final baggage destination. From operation 402, the method 400 proceeds to operation 404, where the MaaS system 116 re-determines the route(s) to enable delivery of baggage to the user 106 at the destination at the specified time.
Kaufman: Sec. 0049, The processing unit 602 may be a standard central processor that performs arithmetic and logical operations, );
Kaufman describes the input of information that will create and update routing data, which goes through central processing.

Rose and Kaufman are both directed to the analysis of the application of MaaS (See Rose at 0040, 0133-0135; Kaufman at 0002, 0015, 0021). Rose discloses that additional elements, such as the purchases and transactions can be considered (See Rose at 0046). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose, which teaches detecting and processing information technology in a MaaS environment in view of Kaufman, to efficiently apply analysis of the application of MaaS to enhancing the capability to process MaaS application within transportation. (See Kaufman at 5 and 6).

Referring to Claim 11, Rose teaches the system according to claim 1, wherein the broker node device is further configured to:
Rose does not explicitly teach receive, via a user interface (UI) associated with the display device, an input associated with a selection of a backup node or an alternate node for an operationally troubled node from the one or more nodes; initiate, via a node management device associated with the broker node device, the selection of the backup node or the alternate node for the operationally troubled node based on the received input.
However, Kaufman teaches receive, via a user interface (UI) associated with the display device, an input associated with a selection of a backup node or an alternate node for an operationally troubled node from the one or more nodes; initiate, via a node management device associated with the broker node device, the selection of the backup node or the alternate node for the operationally troubled node based on the received input (
Kaufman: Sec. 0032, the MaaS system 116 via execution, by one or more processors, of one or more software modules. It should be understood that additional and/or alternative devices and/or network nodes can provide the functionality described herein via execution of one or more modules, applications, and/or other software. 
Kaufman: Sec. 0035, The ride request can be generated by the MaaS application 112 executing on the user device 108. In some embodiments, the MaaS application 112 can present a graphical user interface (“GUI”) through which the user 106 can specify their transportation needs. Alternatively, the ride request can be received via a telephone call, whereby the user 106 can express their transportation needs to a live agent or an automated system.). 	
Kaufman describes the inputting for the use of alternative options for receiving service.

Rose and Kaufman are both directed to the analysis of the application of MaaS (See Rose at 0040, 0133-0135; Kaufman at 0002, 0015, 0021). Rose discloses that additional elements, such as the purchases and transactions can be considered (See Rose at 0046). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose, which teaches detecting and processing information technology in a MaaS environment in view of Kaufman, to efficiently apply analysis of the application of MaaS to enhancing the capability to process MaaS application within transportation. (See Kaufman at 5 and 6).

Referring to Claim 12, Rose teaches the system according to claim 1, wherein the broker node device is further configured to control the display device to display a notification about the determined cause for failure of the first transaction (
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.);
Rose describes transaction and failure messages based on a process operational issue.

Referring to Claim 13, Rose teaches the system according to claim 1, wherein the broker node device is further configured to:
receive, via a user interface (UI) associated with the display device, an input to view transaction failure information associated with the one or more nodes of the first MaaS network; control, the display device, to display the transaction failure information associated with the one or more nodes of the first MaaS network (
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.
Rose: Sec. 0125, The merchant server may forward the card authorization request to a MaaS server, for routing the card authorization request to the appropriate payment network for payment processing.);
Rose describes transaction and failure messages which are produced based on request for a user to input viewed information.

Referring to Claim 14, Rose teaches the system according to claim 1, wherein the broker node device is further configured to:
determine the cause for failure for each of a plurality of transactions associated with the one or more nodes of the first MaaS network; control the display device to display the determined cause for failure for each of the plurality of transactions associated with the one or more nodes ( 
Rose: Sec. 0055, With reference to FIG. 4B, in some embodiments, after the user has confirmed payment, the light box 410 may display a confirmation page. In some embodiments, the confirmation page may provide a summary 415 of the transaction. For example, the payment option selected, the item purchased and the amount that was charged may be displayed to provide confirmation to the user that the purchase is complete. Other information such as more information on the UltimatePay 416 may also be provided on the same confirmation page view. In the confirmation page view, a continue button 417 may also be provided to allow the user to return back to the page where he or she was previously on. In this way, the light box 410 may provide an integrated way to conduct a transaction using a variety of payment options from anywhere on a website and allow the user to return back to his or activity seamlessly.
Rose: Sec. 0118, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.
Rose: Sec. 0125, The merchant server may forward the card authorization request to a MaaS server, for routing the card authorization request to the appropriate payment network for payment processing.).
Rose describes transaction and failure messages, wherein all actions are displayed.

Referring to Claim 16, Rose teaches the system according to claim 1, further comprising an Artificial Intelligence (AI) engine associated with the broker node device, wherein the Al engine is configured to:
determine a recommendation associated with a rectification of the failure of the first transaction;
control the display device to display the determined recommendation (
Rose: Sec. 0039, The DPO may further provide the necessary backend infrastructure to enable storefronts to function such as inventory management modules, catalog and offer management modules, merchandizing modules, coupon code and discount promotion modules, inclusion of virtual currency wallet across games, one-click purchases, recommendation engine, search engine. 
Rose: Sec. 0118, the issuer server(s) may provide a HTTP(S) POST message similar to the examples above. In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.).
Rose describes the requesting payment options, when one option fail. The Examiner is interpreting that  as a recommendation. .

Referring to Claim 17, Rose teaches the system according to claim 16, wherein the Al engine is further configured to:
determine a predicted future impact (See Kaufman) on an operation of the first MaaS network based on the determined operational trouble and the determined cause for failure of the first transaction;
control the display device to display the determined predicted future impact  (See Kaufman) (
Rose: Sec. 0039, The DPO may further provide the necessary backend infrastructure to enable storefronts to function such as inventory management modules, catalog and offer management modules, merchandizing modules, coupon code and discount promotion modules, inclusion of virtual currency wallet across games, one-click purchases, recommendation engine, search engine. 
Rose: Sec. 0118, the issuer server(s) may provide a HTTP(S) POST message similar to the examples above. In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an “authorization fail” message to the merchant server, user device and/or client.).
Rose describes the requesting payment options, when one option fail. The Examiner is interpreting that  as a recommendation. 

Rose does not explicitly teach predicted future impact.
However, Kaufman teaches predicted future impact (
Kaufman: Sec. 0036, The MaaS system 116 can utilize optimization parameters such as, but not limited to, MaaS usage patterns (e.g., overall for a given fleet of vehicles or on a per vehicle basis), MaaS service demand, traffic patterns, real-time traffic data, or any combination thereof to determine a route to enable delivery of the baggage 110 to the user 106 at the final baggage destination specified in the ride request. MaaS usage patterns and trends can be determined by the Maas provider by analysis of system usage data. For any given day of the week and time of day, such analysis can identify probabilistic patterns of where riders are likely to be requesting rides and where they are likely to go. MaaS providers can utilize this data in concert with baggage delivery request parameters (destination and time) to optimize driver-to-hub, driver-to-driver-to-hub, or driver-to-driver-to-passenger routing. This optimization can be further enhanced by considering traffic patterns and real-time traffic data.)
Kaufman describes the determining the probability for required services and how that service will likely have an impact based on the outcome of parameters that a user uses.

Rose and Kaufman are both directed to the analysis of the application of MaaS (See Rose at 0040, 0133-0135; Kaufman at 0002, 0015, 0021). Rose discloses that additional elements, such as the purchases and transactions can be considered (See Rose at 0046). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose, which teaches detecting and processing information technology in a MaaS environment in view of Kaufman, to efficiently apply analysis of the application of MaaS to enhancing the capability to process MaaS application within transportation. (See Kaufman at 5 and 6).

Claims 18-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1 and 10.  Regarding, non-transitory computer-readable medium having stored thereon, computer executable instructions (
Rose: Sec. 0254, processor-readable tangible medium embodiment storing processor-executable virtual currency configuration instructions t);

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McNamara et al., U.S. Pub. 20030095555, (discussing the routing of messages for the processing of transaction.).
Murao et al., W.O. Pub. 2022029729, (discussing the collection of information directed towards MaaS).
Ramachandran et al: "Trinity: A Distributed Publish/Subscribe Broker with Blockchain-based Immutability", https://ieeexplore.ieee.org/document/8751388, 2019 IEEE International Conference on Blockchain and Cryptocurrency (ICBC)* (discussing the blockchain break down for supply chain).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624